                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LEGALFORCE RAPC WORLDWIDE                      Case No. 18-cv-00043-MMC
                                         P.C.,
                                  8                      Plaintiff,                     ORDER DENYING WITHOUT
                                  9                                                     PREJUDICE DEFENDANT’S SECOND
                                                 v.                                     MOTION FOR PERMISSION TO FILE
                                  10                                                    ELECTRONICALLY
                                         CHRIS DEMASSA,
                                  11                                                    Re: Dkt. No. 104
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Chris DeMassa's (“DeMassa”) Motion, filed August

                                  14   16, 2019, "for Permission for Electonic Case Filing." As explained below, said motion is

                                  15   DeMassa's second motion seeking such permission. Having read and considered the

                                  16   second motion, the Court, for the reasons stated below, will deny the motion without

                                  17   prejudice.

                                  18          First, the instant motion, which consists of a court form to be completed by the

                                  19   applicant, is not complete. Specifically, DeMassa has not checked the boxes on the form

                                  20   indicating he has the type of equipment and programs that are necessary to electronically

                                  21   file documents.

                                  22          Additionally, the motion does not address DeMassa's prior statement that he is

                                  23   unable to use the district court's electronic case filing ("ECF") system. In particular,

                                  24   although the Court, by order filed July 10, 2018, had granted DeMassa's first motion

                                  25   seeking permission to electronically file documents, DeMassa subsequently advised the

                                  26   Court, in a declaration filed November 2, 2018, that he is unable to use ECF. At that

                                  27   time, DeMassa had filed a motion to set aside his default, in which he argued, inter alia,

                                  28   he had not received certain court filings. Although each such filing was fully available to
                                  1    him through the ECF system, he explained his inability to obtain such filings as follows:

                                  2          In July 2018, the Court granted me access to PACER. It did not work. I
                                             called the court for help, but never heard back. On Oct. 27th, my wife was
                                  3          able to access PACER. I did not know/notice emails were functional for
                                             access. I intentionally did not open links because I thought they were
                                  4          [handwriting illegible] access. I just did not understand how everything
                                             worked with the court. For court submissions, I have not used ECF. Not
                                  5          sure how.
                                  6    (See DeMassa Decl. at 2.) The Court thereafter set aside DeMassa's default, but also

                                  7    vacated its order of July 10, 2018, in light of the above-quoted statement by DeMassa.

                                  8    Nothing in this second motion for permission to electronically file documents indicates

                                  9    DeMassa's circumstances have changed.

                                  10         Accordingly, the instant motion, DeMassa's second motion for permission to

                                  11   electronically file documents, is hereby DENIED, without prejudice to DeMassa's

                                  12   submitting a third motion in which he indicates he has the equipment and programs
Northern District of California
 United States District Court




                                  13   necessary to electronically file and in which he further states, whether by an attachment

                                  14   or other means, that, notwithstanding the statements in his declaration filed November 2,

                                  15   2018, he is now able to use the ECF system to obtain court filings and to electronically

                                  16   file his own documents.

                                  17         IT IS SO ORDERED.

                                  18
                                  19   Dated: August 20, 2019
                                                                                              MAXINE M. CHESNEY
                                  20                                                          United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
